DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0255416) (“Kim”) in view of Liu et al. (US 2017/0271203) (“Liu”). 
With regard to claim 1, figures 7C-7D of Kim discloses a semiconductor device comprising: a second sputtering layer 761 on the first sputtering layer 750, a poor controlled collapse chip connection (C4) adhesion layer 780 formed on the second sputtering layer 761, and a strong C4 adhesion layer (781, 782) formed on topmost surface (first under bump metallization layer 781 formed on topmost surface of dielectric layer 780) of the poor C4 adhesion layer 780; a temporary C4 (solder balls formed directly on the top layer of dielectric layers 790 in fig. 7D which is dielectric layer 780 in fig. 7C) directly on a topmost surface (topmost surface of 780) of the poor C4 adhesion layer 780, the temporary C4  (solder balls formed directly on the top layer of dielectric layers 790 in fig. 7D which is dielectric layer 780 in fig. 7C) pushing through (solder bump on exposed dielectric 
	Kim does not disclose a sputtering stack formed on a photosensitive polyimide (PSPI) layer, the sputtering stack comprising a first sputtering layer formed on the PSPI layer. 
	However, figure 5B of Liu disclose a sputtering (“sputtering”, par [0098]) stack (505, 509, 513, 519) formed on a photosensitive polyimide (PSPI) layer 501, the sputtering stack 509 comprising a first sputtering layer 505 formed on the PSPI layer 501. 
	Therefore, it would have been obvious to one of ordinary skill in the art to form the dielectric layers of Kim with the photosensitive polyimide resin as taught in Liu in order to provide a redistribution passivation layer formed of a low temperature cure polyimide.  See par [0050] of Liu. 
	With regard to claim 2, figures 7C-7D of Kim discloses uniformly plating the temporary C4 (solder balls formed directly on dielectric layers 790 in fig. 7D) and the active C4 791, wherein the temporary C4 (solder balls formed directly on dielectric layers 790 in fig. 7D) serves as a current thief and as a mass transport thief to ensure the uniform plating.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0255416) (“Kim”), Liu et al. (US 2017/0271203) (“Liu”), and Daubenspeck et al. (US 2015/0097283) (“Daubenspeck”). 
With regard to claim 3, Kim discloses the temporary C4 (solder balls formed directly on dielectric layers 790 in fig. 7D) and the active C4 791. 
Kim and Liu do not disclose that each comprise a first ball limiting metallurgy (BLM) layer, a first metallization layer formed on the first BLM layer, a second BLM layer formed on the first metallization layer, and a second metallization layer formed on the second BLM layer.
However, figure 8 of Daubenspeck discloses that each comprise a first ball limiting metallurgy (BLM) layer 54, a first metallization layer 56 formed on the first BLM layer 54, a second BLM layer 58 formed on the first metallization layer 56, and a second metallization layer 60 formed on the second BLM layer 58.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bump interface of Kim with the barrier layers as taught in Daubenspeck in order to protect the underlying copper material against consumption during reflow process from reactions with the solder bump. See par [0044] of Daubenspeck.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        3/25/2021